Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 9, and 17, Examiner deems a computer-implemented method for tracking performance of a physical activity of a user on a field, the method comprising: receiving, by a system, sensor data indicative of at least one of position and direction of movement of the user on the field, the sensor data generated in relation to a first performance of the physical activity by the user; analyzing, by the system, the sensor data to generate visual indicators for the user; and projecting, by the system, the generated visual indicators during a second performance of the physical activity by the user for reference of the user, the visual indicators configured to aid in improving the performance of the user in relation to the physical activity to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include such a collection of sensor data during a first performance of a physical activity by a user for generating visual projections for use in improving a subsequent performance of the physical activity by the user. 
Zhou et al. (US PGPub. No. 2019/0135450) is deemed the closest prior art of record and teaches a method for acquiring a target for a movable object including providing a solicitation signal in response to receiving an initialization signal, detecting an action by one or more potential candidates in response to the solicitation signal, and identifying a target from the one or more potential candidates based on the detected action (Zhou Abstract). Zhou further teaches a UAV projecting navigation aids for the user (Zhou Figure 3A; ¶0050-0052), but appears to be silent on said projections being generated based on a first performance of a physical activity by the user. 
Claim(s) 2-8, 10-16, and 18-20 depend(s) from claim(s) 1, 9, and 17, (respectively,) and is/are deemed allowable at least by virtue of their dependence on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL V KERRIGAN/               Primary Examiner, Art Unit 3669